Title: From George Washington to the New York Convention, 18 August 1776
From: Washington, George
To: 



Gentn
New York Augt 18th 1776

I have been honoured with your Letter of the 17th with the Resolution of your honourable Body for obstructing the Channel betwixt the Grand Battery and Nutten Island. Having gone into a considerable Expence for stopping that of the North River, and such as I am not certain I shall be justifyed in, and the Obstructions there being far from compleat, it will not be in my power to engage in the Business you propose, or undertake to Advance any part of the Money which will be necessarily expended in the Execution—At the same time give me leave to assure you Gentlemen that I shall most readily afford you such Assistance as may be derived from the Labour of the Troops here and that can be spared from other Service to facilitate the Design, which will be of great Importance if it can be executed.
I have been also honoured with your favr and Resolution of the same date, and am exceedingly obliged by the ready Attention you have paid to my Recommendation for the removal of the Women & Children and infirm persons from the City. I have the Honor to be with the greatest Respect Yr most obt Sert.
